Citation Nr: 1539522	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-03 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than January 4, 2008, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU), on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1948 to October 1949 and from November 1949 to December 1950. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in October 2014.  A transcript of the hearing has been associated with the claims file. 

This appeal was remanded by the Board in January 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A claim for TDIU was raised as a component of a service connection claim filed in December 1997, but it is not factually ascertainable prior to January 4, 2008, that the Veteran's service-connected disabilities alone rendered him unable to work.  


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than January 4, 2008, for the award of a TDIU are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the matter arises from the original award of a service connection for a back condition, and the Veteran was sent notice letters on numerous occasions providing the necessary information.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required pursuant to Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006), and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied. 

B. Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

Here, VA has met the duty to assist the Veteran in the development of the appeal being decided herein because his service treatment records have been obtained and appear to be complete.  Also, those available VA and private treatment records indicated as relevant are of record.  Furthermore, there have been numerous examinations performed during the time period at issue here, and there is no indication that those examinations are adequate to resolve this appeal.  Because the evidence of record is otherwise adequate to fully resolve the appeals decided herein, no further VA examinations are necessary.  See 38 C.F.R. § 3.159(c)(4).  


Also, the Veteran testified before the Board in October 2014, and the hearing focused on the issues involved, including a focus on whether his disabilities prevented him from working.  The undersigned and the Veteran's representative also explored the question of whether additional evidence favorable to the appeal remained outstanding.  The Board concludes all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010), have been met. 

Finally, there was not complete compliance with the Board's January 2015 remand because the matter was readjudicated in a March 2015 supplemental statement of the case (SSOC) before the RO issued a rating decision in March 2015 assigning an initial disability rating for the Veteran's low back disability.  The Board had directed that readjudication occur afterwards.  This is not consequential, however, because the initial award of a 10 percent rating did not affect the ultimate question of fact here, which concerns award of a TDIU on an extraschedular basis, and this question was adjudicated in the March 2015 SSOC.  As such, the Board finds no basis to remand for strict compliance with the January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.


II.  Analysis
  
The Veteran is currently in receipt of a TDIU since January 4, 2008.  He maintains that a TDIU is warranted earlier than that date.  

A.  Applicable Law

The effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  An effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The increase in disability "must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  If, by comparison, the increase in disability occurred greater than one year before the date of a veteran's claim, an effective date is not assignable prior to the date of the claim.  See id. at 983.  In other words, if the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  Furthermore, if the increase in disability is shown to have occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. §5110(b) (2); Harper v. Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 12-98 (1998).  

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

Unlike the percentage ratings in part 4 of title 38 of the Code of Federal Regulations, which are based on the average impairment in earning capacity caused by the service-connected disability, entitlement to TDIU is based on an individual's particular circumstances.  A personalized and individualized assessment must be made.  Todd v. McDonald, 27 Vet. App. 79 (2014).  Any reference to whether other individuals, or others as a group, are generally employable despite a particular disability, without further, careful explanation, may indicate that the Board gave undue consideration to irrelevant and potentially prejudicial information.  Id.  Full consideration must be given to "the effect of combinations of disability," as directed by 38 C.F.R. § 4.15.  Accordingly, the aggregate effect of multiple service-connected disabilities must be addressed.  Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).

The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Even if a claimant terminated his employment as a result of non-service-connected disabilities, the Board must make clear to what extent this fact is even relevant to a determination that the service-connected disabilities do not prevent him from undertaking any substantially gainful employment.  Floore v. Shinseki, 26 Vet. App. 376 (2013).

The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

B.  Discussion

(1) Date of Claim

As previously decided by the Board, the Veteran filed claim of service connection for a back condition in December 31, 1997; and the claim to reopen remained pending when addressed by the Board.  For purposes of this analysis, it will be assumed the TDIU issue was raised as a component of that original claim, and from that it may be concluded the TDIU appeal has likewise remained pending since December 1997.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

(2) Date Entitlement Arose

The material question in dispute in this case concerns whether it was factually ascertainable prior to January 4, 2008, that the Veteran's service-connected disabilities caused him to be unable to work.   

His service-connected disabilities consisted of (1) bilateral hearing loss; (2) dystonic tremor, right hand (major); (3) dystonic tremor, left hand (minor); (4) chronic lumbar sprain with spondylosis and degenerative disk disease; (5) radiculopathy, right lower extremity associated with chronic lumbar sprain with spondylosis and degenerative disk disease; (6) radiculopathy, left lower extremity associated with chronic lumbar sprain with spondylosis and degenerative disk disease; and (7) tinnitus.  

His combined disability rating prior to January 4, 2008, was 10% from December 1950; 20% from March 1976; 30% from December 1997; and 50% from February 1998.  These percentages do not meet the threshold percentages needed for consideration of a schedular TDIU under § 4.16(a).  

Accordingly, this appeal is limited to determining whether referral under § 4.16(b) can be made on an extraschedular basis.  

After careful consideration of all assembled evidence, the Board can find no basis  for referring the matter for extraschedular consideration because the evidence establishes that the most likely cause of the Veteran's unemployability prior to January 4, 2008, was a combination of service-connected and non-service-connected disabilities, and not the service-connected disabilities alone. 

In a July 2009 application for TDIU (VA Form 21-8940), the Veteran wrote that he last stopped working in May 1990 and became too disabled to work in July 2009.  He identified chronic lumbar sprain with spondylosis and degenerative changes as the service-connected disability that prevented him from working.  The Veteran's employer supplied information indicating that he had "resigned."  

Although the Veteran maintains that his back was the primary cause of disability, the evidence tends to indicate that his back condition did not materially impact his employability.  For instance, in July 1998, he was seen for complaints involving a back strain, which he had twisted while riding in a car and then worsening when he "rode riding mower."  In fact, his functional capacity allowed him in February 1998 to "walk[] several hours in [a] museum yesterday," which caused right hip and shoulder-but not back-pain.  Likewise, a March 2008 VA back examination notes his work history to include "deskwork which he did until '90," at which he had "had fewer problems."  Functional impairment at the time of the examination involved inability to bend or twist "significantly" without discomfort in his back.

The Veteran is also service-connected for tremors in each hand, bilateral hearing loss, and tinnitus.  A VA examiner found in May 2009 found that the Veteran's mild to moderate tremors had "gradually worsened over the years," and "does seem to affect him in his day to day functioning[.]"  The functional effect noted  by the examiner at that time was "difficulty drawing spirals much more on the left than the right."  An audiologic VA examination in October 2003 showed moderate to profound hearing loss and tinnitus.  

Most significantly here, however, the Veteran also has significant heart disease.  As best summarized in an April 1997 Home Health Certification and Plan of Care, he required in-home nursing assistance due to chronic heart failure.  A private cardiopulmonary exercise report conducted in November 1997 shows "severely decreased functional capacity" resulting from respiratory and cardiovascular conditions.

Taken together, this evidence presents a picture of an individual whose collective and cumulative medical condition, which involved service-connected and nonservice-connected disabilities, prevented him from working.  The Veteran's own testimony is some evidence supporting the appeal.  However, when viewing his testimony in the context of the greater body of evidence, it appears to be presenting his situation in a light more favorable to the appeal.  Thus, his own testimony cannot be considered credible evidence tending to increase the likelihood of unemployability due to his service-connected disabilities alone.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 

As such, it is not factually ascertainable prior to January 4, 2008, that the Veteran's service-connected disabilities alone rendered him unable to secure and follow a substantially gainful occupation.  Therefore, there is no basis to refer this matter for a TDIU on an extraschedular basis under § 4.16(b), and an earlier effective date cannot be assigned.  Therefore, the appeal must be denied.  


ORDER

Entitlement to an effective date earlier than January 4, 2008, for the grant of a total disability rating based on individual unemployability due to service-connected disability on an extraschedular basis, is denied.




____________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


